Citation Nr: 1827277	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left shoulder strain.

2.  Entitlement to service connection for right shoulder strain.

3.  Entitlement to service connection for a low back disability, to include bone fragments.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for residuals of a small intestinal resection.

7.  Entitlement to service connection for residuals of third degree burns to the back.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to August 1994.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2016, the Board remanded this matter for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2016 Board remand asked that medical records be obtained from the Carraway Methodist Medical Center (CMMC), as well as outstanding VA treatment records, followed by new VA examinations be provided.  The Board's review indicates that additional VA treatment records were added to the file prior to the VA examinations in March 2017.

Upon review, however, the requested records from CMMC have not been obtained.  The Board notes that in the Supplemental Statement of the Case, the RO stated that a letter was sent to the Veteran asking him to complete a medical records release for CMMC in December 2016 and that the Veteran never provided the release.  The file does contain a December 2016 letter asking the Veteran to complete the release, which was addressed to the Veteran at an address in Alabama.  However, the Board also notes that the copy of the Board remand sent to the Veteran's Alabama address three days prior was returned due to an incorrect address.  The record indicates that the RO then conducted an address search for the Veteran, and in February 2017 VA Report noted that the RO reached the Veteran by phone to confirm his address, which had changed, and re-sent the Board remand to a new address in St. Louis.  There is no indication in the file, however, that the request for the release from CMMC was resent.  

A May 2017 Report notes the Veteran's corrected address, and a letter was sent to the Veteran in May 2017 asking him to complete and return VA 21-4142 releases, but unlike the December 2016 letter, the May 2017 letter does not mention CMMC and is instead a general request for medical records from VA and non-VA sources.  The Veteran did sign and return the releases sent with the May 2017 letter.  There is no indication in the file that the RO sent any subsequent requests for releases to the Veteran once he returned the first group of releases.  

As the file contains no indication that, once an updated address for the Veteran was secured, the December 2016 request was resent, the Board finds that there has not been compliance with the December 2016 remand directive.  While a generic release and letter was sent in May 2017, it failed to state that a release for CMMC was needed.  Further, once the Veteran promptly returned signed releases in response to the May 2017 letter, there is no indication that additional action was taken to inform the Veteran that additional releases were needed for CMMC.  The Board also notes that the remand order directed the RO to notify the Veteran if the requested records could not be obtained, but there is no such notice in the file.  Remand is therefore required to ensure compliance with the December 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


Accordingly, the case is REMANDED for the following action:

1. Obtain and associated with the claim file private treatment records from Carraway Methodist Medical Center from September 1993 to October 5, 1993.  All attempts to secure these records must be documented in the claim file.  

If, after making reasonable efforts to obtain the records the RO is unable to secure them, the RO must notify the Veteran and (a) identify the records the RO is unable to obtain; (b) briefly explain the efforts the RO made to obtain these records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  If the records in (1) are obtained, provide the Veteran a VA examination by an appropriate examiner to provide opinions as to whether any previously or currently diagnosed: (a) left shoulder disability; (b) right shoulder disability; (c) low back disability, to include bone fragments; (d) residuals of third degree burns on the back; (e) right knee disability; (f) left knee disability (g) residuals of a small intestine resection are related to the Veteran's active military service.  The examiner must specify in the examination report that electronic claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and radiological studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed: (a) left shoulder disability; (b) right shoulder disability; (c) low back disability, to include bone fragments; (d) residuals of third degree burns on the back; (e) right knee disability; (f) left knee disability (g) residuals of a small intestine resection; were caused or aggravated by his military service or any incident therein, to include the September 1993 motor vehicle accident.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

4.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature  of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




